Citation Nr: 0207638	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  In November 1999, the Board remanded the claim to the 
RO for additional development.  The case has now been 
returned to the Board for completion of appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was not engaged in combat in service, and his 
allegations of exposure to combat and non-combat stressors 
are not credible.

2.  The veteran's PTSD is not shown to have its origins in 
his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 
U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.304(f) (1996-2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claim on appeal.  See  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the veteran has 
been advised of the Reasons and Bases in denying his claim.  
As addressed below, the dispositive issue in this case 
concerns whether the veteran was exposed to combat and non-
combat stressors during his period of service in the Republic 
of Vietnam.  On this issue, the veteran has been provided 
ample notice and opportunity to present detailed descriptions 
regarding the time, place and circumstances of his claimed 
in-service stressors.  

In this case, the RO has undertaken extensive efforts to 
verify the veteran's claimed stressors by requesting research 
from the National Archives and Records Administration (NARA), 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), the Navy Historical Center, the Department of the 
Navy and the Chief of Naval Operations.  This effort has 
resulted in the acquisition of the Deck Logs of the USS CORAL 
SEA CVA-43 for the time period from January 1966 to August 
1966, review of the Vietnam Casualty cards and analysis of 
the historical records by these agencies.  On several 
occasions, the RO has been advised that deck logs for the 
time period prior to January 1966 are not available.  This 
record was sought to verify the veteran's claim of witnessing 
a soldier killed by walking into an airplane propeller in 
1965.  The RO has associated with the claims folder 
information from website of the Navy Historical Center which 
shows that NARA is the custodian of the 1965 deck logs.  In a 
letter dated in July 2000, NARA advised the RO that these 
records had been missing since October 1998.  The RO advised 
the veteran of the unavailability of records in a March 2002 
SSOC.  As addressed below, the Board finds that the 
unavailability of the 1965 deck logs is largely irrelevant as 
the version of this non-combat stressor relied upon by the VA 
examiners in arriving at the veteran's PTSD diagnosis clearly 
did not happen.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the RO 
has accomplished all development necessary to substantiate 
the claim, and the veteran has been provided proper notice 
and opportunity to submit the evidence needed to substantiate 
his claim.  Thus, the Board finds that no prejudice accrues 
to the veteran in proceeding to the merits of his claim at 
this time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime and 
peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2001), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  In this case, the veteran has presented VA 
diagnoses of PTSD which appear to conform to DSM-IV.  See 
38 C.F.R. §§ 3.304(f); 4.125(a) (2001).  The issue presented 
in this case concerns whether the veteran was actually 
exposed to the combat and non-combat stressors relied upon by 
VA examiners in arriving at his PTSD diagnosis.

The veteran contends that his PTSD stems from his exposure to 
combat and non-combat stressors during his period of service 
in the Republic of Vietnam.  A March 1995 VA mental health 
clinic record first documents his report of stressors as 
follows:  

The veteran reports he was in Vietnam from May 
of 1965 to October o[r] November of 1965, came 
back to the states for six months, and again 
went to Vietnam in June of 1966 and left in 
October or November of 1966.  The veteran 
reports that he worked on a ship to go in the 
country and frequently ran into combat.  The 
patient reported one incident while off the 
ship in which they were ambushed and only he 
and one Marine survived.  The veteran reports 
that he believes 11 or 12 people were killed.

On VA PTSD examination in October 1995, the veteran reported 
his stressors as follows:

The client indicated that he worked as an 'air 
ops.'  He indicated that while working in the 
capacity of air operations, he witnessed a 
person walk through rotating propellers.  
'This man was not recognizable.'  The client 
stated that on one occasion, he was on duty 
and his vessel came extremely close to the 
shore of China.  His vessel was operating with 
another vessel named U.S.S. Midway.  During 
this event, an A-3, per his report, crashed on 
the deck, and it was 'non-recoverable.'  At 
that same time, 'the Midway's catapults were 
out.'  The client also stated that the 
communications center was not working on 
either vessel.  'We made steam for 14 hours 
back to Yankee Station.  We saw MIG's fly out 
at us, but did not engage us.  In addition, 
they sent torpedo boats towards us.  We were 
completely defenseless.  This was an extremely 
nerve-wracking experience."  On one other 
occasion, the client ordered a C-1 cargo 
plane, which was used by the air ops, to 
salvage 'secret mechanical parts of downed 
aircraft.'  He made three such trips.  On 
these occasions, he had to 'dig out for the 
parts.'  By this, the client indicated that he 
meant he had to salvage through the plane to 
find instrumentation.  On his third such trip, 
he was taken from Da Nang by truck to a 
rendezvous point and he met up with a squad of 
Marines, which served as security for them.  
He indicated that they walked by foot to find 
the plane that had been shot down.  'We got 
ambushed, and a lot of people were killed.  My 
shipmate was also killed.'  The client also 
stated that he was armed with an '870 
shotgun.'  The client and the Marines defended 
themselves, and during this action the client 
and a Lance Corporal became separated from 
this Unit.  He stated that he was in the 
jungle for approximately two days.  During 
this time, he and the Marine worked their way 
back towards known territory.  At the end of 
the second day, they found a Marine patrol.

During his appearance before the RO in January 1997, the 
veteran testified that the USS CORAL SEA was an aircraft 
carrier, and that his duties in the AirOps division primarily 
consisted of air traffic control.  He clarified that he did 
not actually witness a sailor being hit with a propeller.  
Rather, he witnessed a sailor being carried in front of him 
on stretcher on his way to sick bay after being injured.  He 
described the physical condition of the sailor as "kind of 
messed up."  This event occurred in approximately June or 
July of 1965.  He also testified that the ambush incident 
occurred in approximately August 1966.  He was accompanied by 
Air Traffic Controller, 2nd Class Purcell on a volunteer 
mission to recover parts from a downed aircraft.  They were 
flown by cargo plane to the mainland where they were joined 
by a protective detail of 10 Marines.  From there, they 
walked to the crash site.  The airplane parts were not 
salvageable, and they blew the plane up with a grenade.  
Subsequently, they were ambushed by the enemy at which time 
the veteran witnessed several people killed.  He believed 
that Purcell was at least wounded.  He made his way back to 
friendly territory with Lance Corporal Jones and, eventually, 
was flown back to the USS CORAL SEA.  He assumed that Purcell 
was killed as he never returned to the ship.  He further 
testified that his hostile pay aboard the USS CORAL SEA 
pertained to duty "on the line" and was not awarded for his 
participation in actual combat.

On VA PTSD examination in June 1998, the veteran reported 
that his most stressful event in service was when he "saw a 
person get killed by a propeller ... aboard the U.S.S. naval 
ship."  He also reported participating in three salvage 
operations in Vietnam.  On his third trip, he witnessed some 
Marines from a protective unit get killed in an ambush.

Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  Service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996-1998).  A substantive revision to 
38 C.F.R. § 3.304(f), which occurred during the appeal 
period, relaxed the evidentiary standard governing the 
type(s) of evidence required to establish service connection 
for PTSD.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In 
pertinent part, the new provision holds that a claimant's 
testimony alone may establish the occurrence of the claimed 
in-service stressor if consistent with the circumstances, 
conditions, or hardships of his/her service.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f) (2001).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI (1998).

The veteran's service medical records do not reflect his 
report of exposure to combat or non-combat stressors.  He was 
prescribed Librium on one occasion in April 1965 for his 
"nerves."  On August 8, 1965, he was treated for flu 
syndrome aboard the USS CORAL SEA (CVA 43).  He returned for 
follow-up treatment on August 19, 1965.  His personnel 
records reveal that he was assigned to duty aboard the USS 
CORAL SEA (CVA 43) from June 23, 1965 to October 6, 1966.  He 
was assigned to AirOps where he served as a Status Board 
Operator, DRT Operator, Teletype Operator and Raspberry 
Operator.  In 1965, the members of the USS CORAL SEA (CVA 43) 
were qualified for hostile fire pay for the periods of June 
26-30, July 1-23, August 13-31 and October 1-15.  He was 
awarded the Navy Unit Commendation Ribbon, National Defense 
Service Medal and Vietnam Service Medal. 

Research conducted by USASCRUR, which consisted of the 
history and deck log extracts of the USS CORAL SEA, confirms 
that members aboard the CORAL SEA participated in special 
operations during the veteran's Vietnam tour.  These records 
also verified that accidents occurred aboard ship.  However, 
USASCRUR was unable to verify the incident of a sailor being 
hit by an aircraft propeller as the Federal Records Center 
was unable to provide the 1965 deck logs.  USASCRUR was 
unable to confirm the veteran's report of being ambushed by 
the Viet Cong in August 1966 as deck logs revealed no Vietnam 
service during this time period.  The September and October 
1966 deck logs indicated that the CORAL SEA conducted special 
operations in Vietnam, but did not mention an ambush.  
Additionally, it was noted that the U.S. Navy Casualty 
Assistance Branch had no documentation of a casualty named 
"Purcell."

The attached history of the USS CORAL SEA reveals that, 
during the period of February to June 1965, she was involved 
in intense combat operations in Southeast Asia.  During this 
time period, the pilots and crew handled over 10,000 sorties 
against military and logistic facilities in North Vietnam 
"without serious incident."  The deck logs of the USS CORAL 
SEA for August 1966 reveal that, on July 19, 1966, she 
departed from home port of Alameda, California enroute to 
Pearl Harbor, Hawaii and then to Yokosuka, Japan.  On August 
20, she departed Yokosuka enroute to Subic Bay, Philippines.  
A planned departure from Subic Bay enroute to the Gulf of 
Tonkin on August 26, 1966 was canceled due to damaged ship 
screws.  The next day, she departed to Yokosuka for repairs 
and arrived on August 31, 1966.  On September 8, 1966, she 
departed Yokosuka enroute to the South China Sea and Yankee 
Station.  On September 13, 1966, she launched her first 
strikes of the 1966-67 cruise on communist targets in North 
Vietnam.  There is also no mention of crewmembers engaging in 
salvage missions on mainland Vietnam.

In a letter dated in March 2000, the Head of the Ships 
History Branch of the Naval Historical Center provided 
opinion that the veteran's report of ambush while carrying 
out a salvage mission in Vietnam seemed "unlikely."  In 
support of this conclusion, the Head of the Ships History 
Branch stated as follows:

According to CORAL SEA's command history, she 
began a period of Vietnam service on 13 
September 1966 and ended it in January 1967.  
This service took place on Yankee Station in 
the Tonkin Gulf, some miles off the coast of 
North Vietnam.  It seems improbable, to say the 
least, that an aircraft carrier operating off 
enemy territory would send people ashore in 
that hostile country to 'salvage parts from a 
destroyed airplane.'

In a letter dated in April 2000, the Acting Head of the 
Operational Archives Branch of the Naval Historical Center 
reported that Vietnam casualty cards reported only one person 
named Purcell as a casualty during Vietnam.  This individual 
was a lieutenant junior grade who was reported missing in 
action after his aircraft was lost in the Gulf of Thailand on 
April 1, 1968.

In another letter dated in April 2000, NARA reported that a 
ship's deck log constituted a brief record of the internal 
administrative and mechanical workings of the ship.  When the 
ship was underway, the log included information such as the 
ship's location, course and speed; sea and weather 
conditions; information relating to the ship's machinery; and 
any unusual events.  When the ship was in port, a record was 
kept of arrivals and departures of individuals, other 
administrative details and the ubiquitous notations on the 
functioning of the ship's machinery.  Normally, a deck log 
contained little information regarding the mission in which 
the ship was involved, and was not a detailed journal 
describing all the events which transpired in and around the 
ship.

In January 2002, NARA provided the RO with the deck logs of 
the USS CORAL SEA for the entire period during January to 
July 1966.  The August 1996 deck logs had previously been 
associated with the claims folder.  These logs document the 
administrative details pertaining to the 2000+ crew of the 
USS CORAL SEA, to include the duty status of crewmembers that 
were injured both on and off ship.  There is no report that 
an individual named Purcell was unavailable for duty due to 
injury or death.  

Review of the VA PTSD examinations in October 1995 and June 
1998 reveals that the veteran's diagnosis of PTSD was based, 
in part, on his report of witnessing the death of a sailor by 
walking through airplane propellers.  In October 1995, he 
reported that he witnessed a person walk through rotating 
propellers and that the "man was not recognizable."  In 
June 1998, he reported that he "saw [the] person get killed 
by a propeller."  The other stressor relied upon by the VA 
examiners in arriving at the PTSD concerns the veteran's 
report of being ambushed during an August 1966 salvage 
mission in Vietnam.  He alleged that approximately 10 Marines 
as well as a shipmate, later identified as Purcell, were 
killed.

The facts in this case establish that the veteran was not 
awarded any decorations indicative of combat service.  His 
personnel records and the history of the USS CORAL SEA 
establish that his payment of hostile fire pay and award of 
the Navy Unit Commendation Ribbon pertained to the service of 
the USS CORAL SEA (CVA 43) in combat support operations in 
1965.  The veteran has denied any combat exposure during this 
time period.  The deck logs of the USS CORAL SEA contradict 
his report of combat exposure on mainland Vietnam in August 
1966 as they clearly show no Vietnam service during this time 
period.  Furthermore, Vietnam casualty logs do not confirm 
the supposed death of Purcell nor do the deck logs record 
Purcell's unavailability for duty due to injury or death.  In 
fact, the Head of the Ships History Branch of the Naval 
Historical Center opined that it was "improbable, to say the 
least," that aircraft carrier personnel would be assigned to 
the salvage mission described by the veteran.

The veteran's January 1997 testimony completely contradicts 
his report to VA examiners of witnessing a soldier being 
killed or mutilated by rotating propellers.  At this hearing, 
he testified that he did not actually witness the event.  
Rather, this incident consisted of viewing a "kind of messed 
up" individual being transported by stretcher to sick bay.  
Quite simply, the version of this non-combat stressor relied 
upon by the VA examiners in arriving at a PTSD diagnosis did 
not happen.  The Board also notes that the veteran appears to 
have recanted his original assertion, contained in a March 
1995 VA mental health clinic visit, that he "frequently ran 
into combat" on mainland visits.  Overall, the veteran's 
report of stressors while serving on the USS CORAL SEA lack 
any indicia of reliability or credibility.  Certainly, there 
is no credible supporting evidence of these alleged 
stressors.

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran was not engaged 
in combat, and that his allegations of exposure to combat and 
non-combat stressors are not credible.  The Board, therefore, 
finds that the veteran's PTSD is not shown to have its 
origins in his military service.  As the veteran was not 
engaged in combat, the evidentiary presumptions contained in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) are not 
applicable in this case.  Furthermore, there is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  The claim for 
service connection for PTSD, therefore, must be denied.


ORDER

Service connection for PTSD is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

